Citation Nr: 1436882	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-42 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a low back disorder, rated 10 percent disabling until October 8, 2011 and 20 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a right leg disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1963.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a July 2008 rating decision issued by the Regional Office (RO) in Little Rock, Arkansas and a September 2013 rating decision.  The increased rating issues were remanded by the Board for additional development in July 2011.  The case has now been returned to the Board.  In March 2012 the Appeals Management Center granted a 20 percent rating for the low back disorder effective October 8, 2011.

The Veteran testified before the undersigned in December 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2011.  Given that the most recent examination is nearly three years old, the Board finds that a contemporaneous VA examinations is needed.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Further, the October 2011 examination is not fully adequate as the examiner stated that he was unable to determine the amount of additional limitation of motion during a flare up without providing a rationale for the conclusion reached.  Under the duty to assist the Veteran should be afforded a current VA examination that fully addresses the applicable rating criteria.
 
Additionally, although correspondence from the RO to the Veteran indicates that it had received and was currently processing the Veteran's notice of disagreement with the denial of service connection for hearing loss, tinnitus, a right knee disability, and a right leg disability, a statement of the case has not actually been issued.  Thus these claims are included here for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran a new examination for his back disorder and right lower extremity radiculopathy.  All indicated studies, including range of motion studies of the back in degrees, should be performed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected lower back and right lower extremity disabilities.  The extent of any incoordination, weakened movement, and excess fatigability on use of the back should be described, with a notation of any additional functional impairment.

The examiner should identify any objective evidence of pain or functional loss due to pain. The examiner is asked to express an opinion whether there would be additional limits on functional ability on repeated use of the back or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use and during flare-ups.  If this is not feasible, the examiner should so state and provide an explanation why such a determination is not possible.

The examiner also should indicate whether there is favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.

The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the low back disability, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

The examiner should specifically indicate the additional neurological impairment associated with the service-connected low back disability, to include bowel or bladder impairment.  The examiner should identify the nerve or nerves involved and determine whether there is symptomatology reflective of either complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis of the affected nerve or nerves.  The examiner should identify all of the symptoms and functional effects of the service connected right lower extremity radiculopathy.

The examiner is asked to provide a rationale for all opinions rendered. If the examiner is not able to provide an opinion, he or she should explain why.
 
2.  After completion of the above development, the Veteran's increased rating claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

3.  The Veteran should be issued a statement of the case (SOC) addressing his claims for service connection for hearing loss, tinnitus, a right knee disability, and a right leg disability, and instructed as to the means necessary to perfect his appeal of these issues. 

Thereafter, if indicated, and where applicable if the appeal is perfected, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



